                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                           No. 11-cr-2525 RB
                                                                             No. 16-cv-0729 RB/WPL
                                                                             No. 15-cv-1186 RB/SCY

SAUL PERALTA

        Defendant.


                      AMENDED MEMORANDUM OPINION AND ORDER 1

        Before the Court is Saul Peralta’s Motion for Relief Under Fed. R. Civ. P. 60(b). (11-cr-

2525, Doc. 82; 15cv1186, Doc. 13; 16-cv-0729, Doc. 12.) Peralta seeks reconsideration of the order

dismissing his habeas corpus petition under 28 U.S.C. § 2255. Having considered Peralta’s

arguments and the record, the Court will deny the Motion.

A. Background

        On September 22, 2011, Peralta was charged by Information with three counts:

        (1) Count I – Possession with intent to distribute five or more grams of methamphetamine

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 18 U.S.C. § 2;

        (2) Count II – Carrying a firearm during and in relation to a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A)(i); and

        (3) Count III – Felon in possession of a firearm in and affecting commerce in violation of

18 U.S.C. §§ 922(g)(1) and 942(a)(2).


1 The Court amends its September 18, 2018 Memorandum Opinion and Order to clarify that it also denies Mr.
Peralta’s identical motion in a second related civil case, 15cv1186. (See 15cv1186, Doc. 13.)
(Doc. 18. 2) Peralta pled guilty to all three counts. (Doc. 21.) The Court adopted the presentence

report (PSR) findings and, on April 2, 2012, sentenced Peralta to 152 months imprisonment

followed by a four-year term of supervised release. (Doc. 47.) The Court entered Judgment on

September 10, 2012. (Doc. 48.)

       Peralta filed his first pro se 28 U.S.C. § 2255 motion on February 1, 2016. (Doc. 59.) He

sought relief under Johnson v. United States, 135 S. Ct. 2551 (2015), arguing that his prior

convictions should be corrected and that he was “enhanced for crimes that are not violent.” (Id. at

1.) By a Memorandum Opinion and Order entered March 16, 2016, the Court found Peralta was

not enhanced under the residual clause or any other provision of § 924(e). (Doc. 66.) Instead, he

was charged as a felon in possession of a firearm in or affecting commerce under the provisions of

18 U.S.C. § 922(g). (Id.) The Court, therefore, dismissed the § 2255 petition under Habeas Corpus

Rule 4. (Id.)

       About three months later, the Court appointed counsel for Peralta pursuant to its blanket

order directing a “Johnson Eligibility Review.” (Doc. 70.) Peralta filed a second § 2255 motion

through counsel on June 27, 2016. (Doc. 71.) Counsel argued that Peralta’s conviction for

“aggravated fleeing from a law enforcement” did not qualify as a predicate “crime of violence”

under Johnson. (Id.) By an order entered August 23, 2016, the Court dismissed the second § 2255

motion as second or successive. (Doc. 77.)

       Peralta filed the instant Motion to reconsider on January 2, 2018. (Doc. 82.) He argues: (1)

the Court misconstrued his argument in his original § 2255 motion; and (2) counsel rendered



2
 All CM/ECF document numbers refer to those listed in the criminal case, 11-cr-2525, unless otherwise
noted.

                                                   2
ineffective assistance in connection with the § 2255 motion.

B. Discussion

       Rule 60(b) relief is available in § 2255 proceedings, but it “cannot be used to circumvent

restraints on successive habeas petitions.” See Lopez v. Douglas, 141 F.3d 974, 975 (10th Cir.

1998). When a Rule 60(b) motion follows a habeas ruling, courts scrutinize whether the requested

relief is tantamount to a second or successive petition. See United States v. Nelson, 465 F.3d 1145,

1147 (10th Cir. 2006) (“It is the relief sought, not his pleading’s title, that determines whether the

pleading is a” successive habeas petition). A motion is successive “if it in substance or effect asserts

or reasserts a federal basis for relief from the petitioner’s underlying conviction.” Spitznas v. Boone,

464 F.3d 1213, 1215 (10th Cir. 2006). “Conversely, it is a ‘true’ 60(b) motion if it either (1)

challenges only a procedural ruling of the habeas court which precluded a merits determination of

the habeas application, . . . or (2) challenges a defect in the integrity of the federal habeas

proceeding, provided that such a challenge does not itself lead inextricably to a merits-based attack

on the disposition of a prior habeas petition.” Id. at 1215-16.

       Peralta’s motion primarily raises procedural defects in the prior habeas proceedings.

However, he continues to argue he should not have been sentenced as a career offender. Consistent

with Spitznas, the Court will therefore treat the motion as “mixed” and address the Rule 60(b)

arguments separately from the successive habeas claims. See 464 F.3d at 1217.

       Grounds for relief under Rule 60(b) include mistake, inadvertence, surprise, excusable

neglect, newly discovered evidence, and fraud. See Fed. R. Civ. P. 60(b)(l)–(6). Rule 60(b)(6) also

contains a catchall clause for “any other reason that justifies relief.” However, Rule 60(b)(6) relief

is “extraordinary,” “difficult to attain,” and only “appropriate . . . when it offends justice to deny


                                                   3
such relief.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1289, 1293 (10th Cir. 2005).

       Peralta’s motion does not meet these standards. First, it is unclear how the Court was

mistaken in discerning his original arguments. He contends:

       The Court assumed Mr. Peralta was claiming he was sentenced under the residual clause of
       the ACCA. But this was not the case. Mr. Peralta’s actual claim in his motion was 2 prior
       state convictions don’t qualify as violent crimes for career offender enhancement. I received
       an enhanced sentence under the career offender provision. *** Further the clause to do this
       has since been deemed unconstitutional by USSC because of its vagueness and catch-all
       practices applied in prosecuting federal cases. Mr. Peralta’s claim was clear that he was
       sentenced under the residential clause of the career offender guideline, and he did not
       mention the ACCA.

(Doc. 82 at 4.) The Court analyzed whether Peralta was entitled to relief under Johnson because

his one-paragraph handwritten motion specifically challenged his career offender enhancement

under Johnson. (Doc. 59.) However, even if the Court was wrong, and his claim should not have

been analyzed using a void-for-vagueness challenge under Johnson, there would still be no grounds

for Rule 60(b) relief. Peralta filed his first § 2255 motion on February 1, 2016, nearly four years

after entry of his criminal Judgment. (Docs. 48; 59.) Thus, to the extent Peralta was not lodging a

void-for-vagueness challenge under Johnson/ACCA, the motion was time barred. See United States

v. McGaughy, 670 F.3d 1149, 1152 n.1 (10th Cir. 2012) (motions under § 2255 must be filed within

one year after the defendant’s conviction becomes final); 28 U.S.C. § 2255(f)(3) (motions filed

after the one-year period must generally be based on a “right [that] has been newly recognized by

the Supreme Court and made retroactively applicable to cases on collateral review.”).

       Rule 60(b) relief is also unavailable based on any alleged errors by counsel during Peralta’s

second § 2255 proceeding. It is well established that unless and until an evidentiary hearing is

warranted, there is no constitutional right to counsel in post-conviction proceedings. See Coronado

v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008). Further, there is nothing counsel could have done

                                                 4
to change the fact that Peralta’s petition was second or successive. Rule 60(b) relief is therefore

unavailable.

        To the extent Peralta continues to challenge his career offender enhancement, these

arguments constitute successive habeas claims. As the Court previously explained, the “district

court does not have jurisdiction to address the merits of a second or successive [habeas] . . . claim

until [the Tenth Circuit] has granted the required authorization” to proceed. In re Cline, 531 F.3d

1249, 1251 (10th Cir. 2008); see also 28 U.S.C. § 2244(b) (requiring a second or successive § 2254

petition to be certified by the appropriate court of appeals). When the motion is filed without

authorization, the district court has discretion to either transfer the matter to the Tenth Circuit in

the interests of justice, or dismiss the matter for lack of jurisdiction. Cline, 531 F.3d at 1252. Factors

to consider in evaluating a transfer include: “whether the claims would be time barred if filed anew

in the proper forum, whether the claims . . . are likely to have merit, and whether the claims were

filed in good faith or if, on the other hand, it was clear . . . that the court lacked the requisite

jurisdiction.” Id. at 1251.

        A transfer is not in the interests of justice here because, as noted above, any habeas claims

are time barred. Therefore, Peralta’s successive habeas claims shall be dismissed without prejudice

for lack of jurisdiction. The Court will also deny a certificate of appealability under Habeas Corpus

Rule 4, as Peralta has failed to make “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).

        THERFORE,

        IT IS ORDERED that Peralta’s Motion for Relief Under Fed. R. Civ. P. 60(b) (11-cr-2525,

Doc. 82; 15cv1186, Doc. 13; 16-cv-0729, Doc. 12) is DENIED; and any successive habeas claims


                                                    5
are DISMISSED WITHOUT PREJUDICE for lack of jurisdiction;

      IT IS FURTHER ORDERED that, to the extent applicable, a certificate of appealability

is DENIED.



                                        ________________________________
                                        ROBERT C. BRACK
                                        SENIOR U.S. DISTRICT JUDGE




                                            6
